Citation Nr: 0616927	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-15 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

(The issue of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus will be addressed by the Board of 
Veterans' Appeals (Board) at a later date.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to August 
1954.

This matter comes on appeal before the Board from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO) which 
granted service connection and assigned a noncompensable 
(zero percent) evaluation for bilateral hearing loss.  The 
Board notes that in a November 2002 statement, the veteran 
expressed disagreement with this initial rating for bilateral 
hearing loss.  The Board finds that the November 2002 
statement was a timely notice of disagreement to the October 
2002 rating decision.  The veteran perfected his appeal in 
April 2004.    

The issue of entitlement to an evaluation in excess of 10 
percent for tinnitus has been stayed.  In Smith v. Nicholson, 
19 Vet. App. 63 (2005), the United States Court of Appeals 
for Veterans Claims (CAVC) reversed a decision of the Board, 
which concluded that under prior regulations, no more than a 
single 10 percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral.  VA 
disagrees with the CAVC decision and is seeking to have the 
decision reviewed by United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  Specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied because the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Based on these criteria, the veteran's tinnitus 
claim has been stayed; the Board will not address the matter 
further in this decision.  Once a final decision is reached 
on appeal in the Smith case, adjudication of this issue will 
resume.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2005).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

In a May 2006 informal hearing presentation, the veteran's 
representative argued that the case should be remanded for a 
VA examination so that the veteran's current level of hearing 
loss can be determined.  The veteran contends that his 
condition has worsened.  His last VA audiological evaluation 
was completed in February 2003.  The veteran submitted 
private audiological evaluations in April 2004 and October 
2004.  However, these evaluations were in graphical form and 
may not be interpreted by the Board.  See Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  Further, audiological data received in October 2004 
does not have the veteran's name or a date of examination 
associated with it.  Thus, the Board finds that a VA 
examination is necessary to determine the veteran's current 
level of disability.  

The Board notes that during the pendency of this appeal, the 
CAVC held that the Veteran Claims Assistance Act of 2000 
(VCAA) notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to these issues.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The veteran should be afforded a VA 
audiological examination to determine his 
current level of bilateral hearing loss. 

3.  The RO should then review the record 
and readjudicate the veteran's claim. If 
the determination remains adverse to the 
veteran, the RO should issue a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision. The veteran 
and his representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


 
